As filed with the Securities and Exchange Commission on December 15, 2010 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 DNA BRANDS, INC. (Exact name of registrant as specified in its charter) Colorado 26-0394476 (State or other jurisdiction of Incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) th Street Boca Raton, Florida, 33487 (954) 978-8401 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Darren Marks Chief Executive Officer DNA BRANDS, INC. th Street Boca Raton, Florida, 33487 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Andrew I. Telsey, Esq. Andrew I. Telsey, P.C. 12835 E. Arapahoe Road Tower I Penthouse #803 Englewood, CO 80112 Tel: (303) 768-9221 As soon as practicable after the effective date of this Registration Statement (Approximate date of commencement of proposed sale to the public) If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box:T If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering:o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o 1 If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company: oLarge accelerated filer oAccelerated filer oNon-accelerated filer (Do not check if a smaller reporting company) TSmaller Reporting company CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered (2) Proposed Maximum Offering Price Per Share(1) Proposed Maximum Aggregate Offering Price (3) Amount of Registration Fee Common Stock, Par value $0.001 per share ……… Estimated solely for purposes of calculating the registration fee in accordance with Rule 457(c) under the Securities Act of 1933. Includes 31,250,000 shares of Common Stock to be issued to the holders of the shares of DNA Beverage Corporation (including 238,676 shares reserved for issuance underlying convertible preferred stock previously issued by DNA Beverage Corporation), plus an additional 2,013,980 shares issued by the Registrant. THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(a) OF THE SECURITIES ACT OF 1, ACTING PURSUANT TO SAID SECTION 8(a), MAY DETERMINE. 2 Subject to Completion, dated December 15, 2010 PROSPECTUS PRELIMINARY PROSPECTUS DNA BRANDS, INC. 33,263,980 Shares of Common Stock This Prospectus relates to the offer and sale of 31,250,000 shares of our Common Stock (“Common Stock”) to be distributed to and held by those Selling Stockholders listed beginning on Page 16 of this Prospectus (the “Selling Stockholders”) (including 238,676 shares underlying shares of Convertible Preferred Stock) plus an additional 2,013,980 shares issued by us (the “Offering”).See “SELLING STOCKHOLDERS.” The Selling Stockholders may sell their shares of our Common Stock from time to time at the then prevailing market price or privately negotiated prices.See “DETERMINATION OF OFFERING PRICE,” “SELLING STOCKHOLDERS” and “PLAN OF DISTRIBUTION.” We will pay the expenses of registering these shares.We will not receive any proceeds from the sale of shares of Common Stock in this Offering.All of the net proceeds from the sale of our Common Stock will go to the Selling Stockholders. Our Common Stock is currently listed for trading on the OTC Bulletin Board under the symbol “DNAX”. Investing in our Common Stock involves a high degree of risk. You should invest in our Common Stock only if you can afford to lose your entire investment. SEE “RISK FACTORS” BEGINNING ON . The information in this Prospectus is not complete and may be changed.This Prospectus is included in the registration statement that was filed by DNA Brands, Inc. with the Securities and Exchange Commission.The Selling Stockholders may not sell these Shares until the registration statement becomes effective. This Prospectus is not an offer to sell these Shares and is not soliciting an offer to buy these Shares in any State where the offer or sale is not permitted. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this Prospectus is , 201_ 3 TABLE OF CONTENTS Page No. Prospectus Summary 3 Special Note About Forward-Looking Statements 5 Risk Factors 5 Use of Proceeds 15 Determination of the Offering Price 15 Market Price of and Dividends on the Company’s Common Equity and Related Stockholder Matters 16 Selling Stockholders 16 Plan of Distribution 24 Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Description of Business 33 Management 48 Executive Compensation 49 Security Ownership of Certain Beneficial Owners & Management 50 Certain Relationships and Related Transactions 51 Description of Securities 51 Shares Eligible for Future Sale 52 Interests of Named Experts and Counsel 52 Legal Matters 53 Experts 53 Disclosure of Commission Position on Indemnification for Securities Act Liabilities 53 Additional Information 53 Financial Statements 53 2 4 PROSPECTUS SUMMARY This summary provides an overview of certain information contained elsewhere in this Prospectus and does not contain all of the information that you should consider or that may be important to you.Before making an investment decision, you should read the entire Prospectus carefully, including the “Risk Factors” section and the financial statements and the notes to the financial statements.In this Prospectus, the terms “DNA,” “the “Company,” “we,” “us” and “our” refer to DNA Brands, Inc., unless otherwise specified herein. Overview DNA Brands, Inc. (hereinafter referred to as “us,” “our,” “we,” the “Company” or “DNA”) was incorporated in the State of Colorado on May 23, 2007 under the name “Famous Products, Inc.”Prior to July 6, 2010 we were a holding company operating as a promotion and advertising company.Our current business commenced in May 2006 in the State of Florida under the name “Grass Roots Beverage Company, Inc.” (“Grass Roots”).Initial operations of Grass Roots included development of our energy drinks, sampling and other marketing efforts and initial distribution in the State of Florida. Effective July 6, 2010, we executed agreements to acquire all of the assets, liabilities and contract rights of DNA Beverage Corporation of Boca Raton, Florida (“DNA Beverage”), including 100% of the common stock of DNA Beverage’s wholly owned subsidiary Grass Roots Beverage Company, Inc. (“Grass Roots”) in exchange for the issuance of 31,250,000 shares of our common stock. As part of the terms of these transactions: · we amended our Articles of Incorporation to change our name to “DNA Brands, Inc.” and our authorized capital to 100,000,000 shares of Common Stock and 10,000,000 shares of Preferred stock; · our former President agreed to voluntarily redeem 19,274,400 common shares back to us; · our former Board of Directors approved a “spin-off” of our wholly owned subsidiary company, Fancy Face Promotions, Inc., a Colorado corporation.The terms of this “spin-off” provide for a dividend to be issued to our shareholders of one share of common stock for every share that our shareholders owned as ofJune 30, 2010, the record date of the dividend. · our former officers and directors resigned their positions with us and were replaced by the former management team of DNA Beverage.Mr. Darren Marks, became a director and our President and CEO, and Mr. Melvin Leiner, became a director and our Executive Vice President, Secretary and COO/CFO. See “MANAGEMENT.” The share issuance represented approximately 94.6% of our outstanding shares at the time of issuance.These 31,250,000 shares that are part of the shares being registered herein are intended to be distributed to the DNA Beverage shareholders of record on September 8, 2010 following the effectiveness of our registration statement of which this Prospectus is a part. Each DNA Beverage shareholder on the record date will receive 0.729277764shares of our Common Stock for every one share of DNA Beverage they owned on the record date. We incurred net losses of ($6,205,500) during the nine months ending September 30, 2010, and ($3,918,721) during the year ending December 31, 2009.During our fiscal year ended December 31, 2008, we incurred a net loss of $(3,851,577).Based upon our current business plan, our ability to begin to generate profits from operations is dependent upon our obtaining additional financing and there can be no assurances that we will ever establish profitable operations.See “RISK FACTORS” and “MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS.” Our principal offices are located at th Street, Boca Raton, Florida, 33487, telephone (954) 970-3826.Our website is www.dnabrandsusa.com. 3 5 About The Offering Common Stock to be Offered by Selling Shareholders 33,263,980 shares. This number represents approximately 94.9% of the total number of shares outstanding following this Offering. Number of shares outstanding before and after the Offering Use of Proceeds We will not receive any proceeds from the sale of the Common Stock. Risk Factors See the discussion under the caption “RISK FACTORS” and other information in this Prospectus for a discussion of factors you should carefully consider before deciding to invest in our Common Stock. Because we are not selling any of our Common Stock as part of this Offering, the number of issued and outstanding shares of our Common Stock will remain the same following this Offering. Selected Financial Data The following selected financial data should be read in conjunction with our financial statements and the related notes to those statements included in “FINANCIAL STATEMENTS” and with “MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS” appearing elsewhere in this Prospectus.The selected financial data has been derived from our audited and unaudited, reviewed financial statements. Statement of Operations: Year Ended December 31, Nine Months Ended September 30, 2010 (Unaudited) (Unaudited) Revenues $ Total operating expenses $ (Loss) from operations $ ) $ ) $ ) $ ) Other (expense) $ ) $ ) $ ) $ ) Provision for income tax $
